Title: Thomas Jefferson to James Cutbush, 4 March 1813
From: Jefferson, Thomas
To: Cutbush, James


          Sir Monticello Mar. 4. 13.
          I return you the prospectus you were so kind as to inclose me of the American artists Manual, with my subscription which I have given with pleasure. besides those general articles of utility which the title would lead us to expect, it’s enumeration of some particular arts of great domestic concern, renders it interesting to every housekeeper.
          I am duly sensible of the honor done me by the Columbian Chemical society, & to yourself par tender my respectful thanks for it, and to yourself particularly, for the share you were so kind as to take in it. while I retain all my good wishes for the promotion of science, & consider that of Chemistry as among the most valuable, age is lessening my powers of b contributing to the good work, and the distance at which I am placed from the society more especially disqualifies me from rendering the services of that honorable station. I pray you to accept the assurance of my great respect & consideration.
          
            Th:
            Jefferson
        